Title: From Thomas Jefferson to Chastellux, 4 April 1787
From: Jefferson, Thomas
To: Chastellux, François Jean de Beauvoir, Chevalier de



Marseilles Apr. 4. 1787.

I must return you many thanks, my dear friend, for your kind attention in procuring me the acquaintance of Monsr. Bergasse, from whom I have received many civilities, and, what is more precious, abundance of information. To you and to him also I am indebted for an introduction to Monsr. Audibert, in whom I saw enough to make me regret that I could not see more of him. My journey from Paris to this place has been a continued feast of new objects, and new ideas. To make the most of the little time I have for so long a circuit, I have been obliged to keep myself rather out of the way of good dinners and good company. Had they been my objects, I should not have quitted Paris. I have courted the society of gardeners, vignerons, coopers, farmers &c. and have  devoted every moment of every day almost, to the business of enquiry. M. de Bergasse however united for me all objects, a good dinner, good company, and information. I was unlucky in not having called on you before you went into the country, as I should have derived from you much useful counsel for my journey. I have still a favor to ask of you, which is, a letter to some one good person at Tours in Touraine, where I shall make a short stay of a day or two on my return about the latter part of May or beginning of June. The article Coquilles in the Questions Encyclopediques de Voltaire will inform you what is my object there. I have found the Abbés in general most useful acquaintances. They are unembarrassed with families, uninvolved in form and etiquette, frequently learned, and always obliging. If you know such a one at Tours you will oblige me infinitely by a letter to him: or if you know none yourself, perhaps some of your friends may. I will only beg to be announced but as a voyageur etranger simplement, and that it be addressed à Monsr. Jefferson à Tours, poste restante. This deception keeps me clear of those polite obligations to which I might otherwise be engaged, and leaves me the whole of the little time I have to pursue the objects that always delight me.—I have been concerned with the country I have passed thro hitherto. I could not help comparing it, en passant, with England, and found the comparison much more disadvantageous to the latter than I had expected. I shall have many interrogations to ask of you. These being too many for a letter, they shall therefore be reserved to some future conversation, when I can have the pleasure of returning you thanks in person for the multiplied instances of your goodness and partiality to me, and of assuring you how sincere are those sentiments of esteem and friendship with which I have the honor to be Dear Sir, your affectionate friend & humble servant,

Th: Jefferson

